Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 1 of 28 PageID: 2505




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

    ANTHONY GERVASIO, MICHAEL DINSE,                   :
    JAMES CLOUD and CHRISTOPHER                        :
    CARMANY, Individually and on Behalf of             :
    All Other Persons Similarly Situated,              :
                                                       :
                           Plaintiffs,                 :       Civil Action No.
                                                       :       3:17-cv-00245-PGS-DEA
                           v.                          :
                                                       :
    WAWA, INC.,                                        :
                                                       :
                           Defendant.                  :
                                                       :

                   JOINT STIPULATION OF SETTLEMENT AND RELEASE

          Subject to its terms and conditions and the approval of the Court, this Joint Stipulation of

   Settlement and Release Stipulation (the “Stipulation”) reflecting the terms of the parties’

   settlement (the “Settlement”) is made and entered into by and among the Named Plaintiffs

   Anthony Gervasio, Michael Dinse, James Cloud, and Christopher Carmany (“Named

   Plaintiffs”), individually and on behalf of all individuals who filed a notice of consent to join the

   above-captioned action pursuant to 29 U.S.C. § 216(b) as of September 5, 2018 (“Opt-In

   Plaintiffs”), and Defendant Wawa, Inc. (“Wawa” or the “Company”). The Named Plaintiffs,

   Opt-In Plaintiffs, and Defendant are jointly referred to in this Stipulation as the “Parties” or

   “Settling Parties” and each of them as a “Party.”

   I.     TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

          It is hereby agreed among the Named Plaintiffs (for themselves and on behalf of the Opt-

   In Plaintiffs) and Defendant, with the assistance of their respective counsel, that, as among the

   Settling Parties, the Named Plaintiffs’ and Opt-In Plaintiffs’ Released Claims and Plaintiffs’

   Counsel’s Released Fees and Costs (all of which are defined below) shall be finally and fully
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 2 of 28 PageID: 2506




   compromised, settled, and released, and the Action shall be dismissed with prejudice, as to all

   Settling Parties, upon and subject to the terms and conditions of this Stipulation and the

   Judgment (defined below).

   II.    DEFINITIONS

          In addition to terms defined elsewhere in the Stipulation, as used in this Stipulation, the

   following terms have the meanings stated below:

          1.      “Action” means the civil action titled “Anthony Gervasio, Michael Dinse, James

                  Cloud, and Christopher Carmany v. Wawa, Inc.” now pending in the United

                  States District Court for the District of New Jersey (Case No. 3:17-cv-00245-

                  PGS-DEA).

          2.      “Claims Administrator” or “Settlement Administrator” means the third-party

                  claims administration firm selected by the Parties. The Parties have agreed to

                  propose JND Legal Administration as the Claims Administrator.

          3.      “Plaintiffs’ Counsel” means Hepworth, Gershbaum, & Roth, LLP.

          4.      “Named Plaintiffs” refers collectively to Anthony Gervasio, Michael Dinse,

                  James Cloud, and Christopher Carmany.

          5.      “Opt-In Plaintiffs” refers to those individuals who held the Assistant General

                  Manager (“AGM”) position at Wawa between January 12, 2015 and December

                  28, 2015 and who joined this Action by filing a Notice of Filing of Consent to

                  Join Form no later than September 5, 2018.

          6.      “Federal and State Release Opt-Ins” refers to Opt-In Plaintiffs who held the AGM

                  position at a Wawa located in New Jersey, Pennsylvania, and/or Maryland.

          7.      “Federal Release Opt-Ins” refers to Opt-In Plaintiffs who held the AGM position

                  at a Wawa located in Virginia, Florida, and/or Delaware.
                                                    2
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 3 of 28 PageID: 2507




        8.    “Counsel for Defendant” means Michael J. Puma of Morgan, Lewis & Bockius

              LLP.

        9.    “Court” means the United States District Court for the District of New Jersey.

        10.   “Days” or “days” refer to calendar days below unless specifically indicated as

              business days.

        11.   “Defendant” means Defendant Wawa, Inc.

        12.   “Final” means the last of the following dates, as applicable:

              a.     The date that is 35 days after the date that the Court enters the Approval

                     Order of the Settlement dismissing the Action with prejudice. “Approval

                     Order” means the Court’s order granting approval of the Settlement,

                     which will constitute a final “Judgment” within the meaning of Rule 58(a)

                     of the Federal Rules of Civil Procedure. The Approval Order will provide

                     that its entry will bar all claims that were or could have been pled based on

                     the factual allegations in the Action. The Approval Order will be

                     substantially in the form attached to this Stipulation as Exhibit A.

              b.     If any Party files an appeal, then the day after the final resolution of that

                     appeal (including any requests for rehearing and/or petitions for writ of

                     certiorari) resulting in the final judicial approval of the Settlement.

        13.    “Qualified Settlement Fund” or “QSF” means the qualified settlement fund set up

              by the Settlement Administrator into which the Settlement Payment will be

              deposited after the Approval Order is Final.

        14.   “Settlement Payment” means the maximum payment by Wawa pursuant to this

              Stipulation of one million four hundred thousand dollars ($1,400,000.00) to fund



                                                3
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 4 of 28 PageID: 2508




              the QSF. The Settlement Payment will be the sole source and maximum payment

              by Defendant or the Released Parties (defined below) under this Settlement and

              shall include: (1) all Settlement Shares (defined below) for the Named Plaintiffs

              and Opt-In Plaintiffs (including the Federal and State Release Opt-Ins and Federal

              Release Opt-Ins); (2) all enhancement amounts approved for the Plaintiff(s); (3)

              all Plaintiffs’ Counsel’s Attorneys’ Fees and Costs approved by the Court; (4)

              Defendant’s share of payroll taxes; and (5) all costs of the Settlement

              Administrator and other costs associated with administration of the Settlement.

              Under no circumstances shall Defendant or the Released Parties (defined below)

              pay or be required to pay any amount in connection with this Settlement above

              and beyond the Settlement Payment.

        15.   “Settlement Share” means each of the Named Plaintiffs’ and Opt-In Plaintiffs’

              potential share of the Net QSF (defined below), as calculated by Plaintiffs’

              Counsel. The Settlement Share is calculated by dividing the amount of the

              Settlement Payment, minus, attorney’s fees costs and expenses, settlement

              administration costs, Defendant’s share of payroll taxes, and any court-approved

              enhancement payments as set forth in Paragraph 14, by the total number of

              workweeks for the Collective and then multiplying this per week share calculation

              by the total number of workweeks accrued by each Plaintiff or Opt-In Plaintiff.

        16.   “Settling Parties” or “Parties” means Defendant and the Named Plaintiffs on

              behalf of themselves and Opt-In Plaintiffs (including Federal and State Release

              Opt-In Plaintiffs and Federal Release Opt-In Plaintiffs).




                                               4
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 5 of 28 PageID: 2509




   III.   RECITALS

          1.   The Named Plaintiffs, former AGMs at Wawa stores located in Pennsylvania

               (Plaintiff Gervasio), New Jersey (Plaintiff Dinse and Plaintiff Carmany), and

               Maryland (Plaintiff Cloud) filed a Class and Collective Action Complaint in the

               District of New Jersey on January 14, 2017 alleging violations of the Fair Labor

               Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., the New Jersey State Wage

               and Hour Law (“NJSWL”), the Pennsylvania Minimum Wage Act (“PMWA”),

               the Maryland Wage and Hour Law (“MWHL”), and the Maryland Wage Payment

               and Collection Law (“MWPCL”) (Dkt. 1). The Named Plaintiffs alleged that

               Wawa misclassified them and allegedly similarly situated AGMs as exempt

               employees under federal and New Jersey, Pennsylvania, and Maryland law and

               improperly denied them overtime for hours worked over forty. Notably, Wawa

               re-classified its AGMs as non-exempt, overtime eligible employees on December

               28, 2015.

          2.   Wawa filed an Answer to Plaintiffs’ Class and Collective Action Complaint on

               April 8, 2017, denying the allegations set forth therein. Specifically, Defendant

               denied the material allegations; maintained that the Court should not certify the

               proposed class action and collective action; asserted that the Named Plaintiffs and

               the individuals they sought to represent were properly exempt from the overtime

               requirements of federal and New Jersey, Pennsylvania, and Maryland law;

               maintained that Defendant bore no liability to the Named Plaintiffs or the

               individuals they sought to represent for wages, penalties, or otherwise; and raised

               other defenses.



                                                5
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 6 of 28 PageID: 2510




        3.    On January 11, 2018, the Court conditionally certified the Action as an FLSA opt-

              in collective action under 29 U.S.C. § 216(b). In doing so, the Court authorized

              notice to be distributed to AGMs who were employed by Wawa from January 10,

              2015 to December 28, 2015 (Dkt. 51). The Court-authorized Notice provided that

              if an individual elected to join the Action, he or she would be “bound by and

              share in any ruling, settlement or judgment, favorable or unfavorable” and that he

              or she “designate[d] the named Plaintiffs as [his or her] representatives, and to the

              fullest extent possible, [he or she] designate[ed] the named Plaintiffs and their

              Counsel to make decisions on [his or her] behalf concerning the case, the method

              and manner of conducting the case, and all other matters pertaining to the lawsuit.

              Decisions made and agreements entered into by Plaintiffs relating to this lawsuit

              will be binding [] if [he or she] join[ed] the lawsuit.” (Dkt. 51-3).

        4.    On February 1, 2018, Plaintiffs’ Counsel sent the Court-authorized Notice to

              approximately 1,040 current and former AGMs.

        5.    Approximately 327 AGMs joined the action by signing and filing a Notice of

              Filing of Consent To Join Form. Those individuals are referred herein as “Opt-In

              Plaintiffs” (defined above).

        6.    On August 20, 2018, the Parties participated in good-faith, arms-length

              negotiations presided over by mediator The Honorable Diane Welsh. During that

              mediation, the Parties were able to reach an agreement to settle the Action on the

              terms set forth herein.

        7.    Based on the discovery conducted in this case, information exchanged

              confidentially for purposes of settlement discussions and mediation, and their own



                                                 6
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 7 of 28 PageID: 2511




              independent investigation and evaluation, Plaintiffs’ Counsel are of the opinion

              that the Settlement is fair, reasonable, and adequate and is in the best interest of

              the Named Plaintiffs and Opt-In Plaintiffs in light of all known facts and

              circumstances, including the risk of significant delay, defenses asserted by

              Defendant as to class certification of the purported state law claims, final

              collective action certification of the FLSA claims, the merits of the claims, and

              potential appellate issues.

         8.   It is the mutual desire of the Parties to fully and finally settle, compromise, and

              discharge all bona fide disputes and claims raised in or related in any way to the

              Action as more fully set forth below. In order to achieve a full and complete

              release of the released persons, the Named Plaintiffs (on behalf of themselves and

              the Opt-In Plaintiffs) acknowledge that this Settlement is intended to include and

              resolve all the claims that were at any time during the litigation asserted in the

              Action or could have been as more fully set forth below.

   IV.   SETTLEMENT CONTINGENT ON COURT APPROVAL

         1.   This settlement is contingent on the entry of an order by the Court approving this

              Settlement and dismissing the entire Action with prejudice in the Approval Order

              (the date of that order defined as “the Approval Date”).

         2.   Plaintiffs will move the Court for entry of the Approval Order by December 28,

              2018. Plaintiffs’ Counsel will provide a draft of that motion for Court Approval

              and any accompanying legal papers (“the Approval Motion”) to Counsel for

              Defendant for Defendant’s review and comment at least ten (10) business days

              before the filing deadline, will incorporate reasonable revisions by Defendant’s

              counsel, will attach this Agreement as an exhibit, will attach a proposed order
                                                7
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 8 of 28 PageID: 2512




              dismissing the Action with prejudice (to be negotiated with Defendant’s counsel),

              and will file the Approval Motion through the Court’s ECF system.

        3.    If the Court does not enter an Approval Order then all terms of this Settlement

              (other than the non-admission and confidentiality requirements set forth below)

              automatically become null and void and the Action will continue to go forward in

              the Court, all Parties will return to the status quo ante, and the Parties will jointly

              propose a new schedule to the Court for discovery and motion practice.

        4.    Pursuant to the language of the Notice previously sent to all Opt-In Plaintiffs who

              joined the above-captioned action, the Opt-In Plaintiffs will be bound by the

              settlement of this Action because, by signing and filing the Notice of Filing of

              Consent to Join Form, they agreed to designate the Named Plaintiffs and

              Plaintiffs’ Counsel as their representatives to make decisions on their behalf

              concerning all matters relating to this Action, including settlement. The Approval

              Order proposed to the Court will confirm that the Named Plaintiffs’ execution of

              this Stipulation will be binding on the Opt-In Plaintiffs, and that the Opt-In

              Plaintiffs are bound by the release below. The Court’s failure to adopt this

              approach will be grounds for the Defendant to void the settlement.

   V.   DUTIES OF SETTLEMENT ADMINISTRATOR

        1.    The Parties have agreed to select a Settlement Administrator to perform the

              following duties in connection with administration of the Settlement: (i)

              disbursing all Settlement Share checks to the Named Plaintiffs and Opt-In

              Plaintiffs and handling all related tax reporting; (ii) disbursing Plaintiffs’

              Counsel’s approved Attorneys’ Fees and Costs Payment and the Plaintiffs’

              Enhancement Payments; (iii) notifying Plaintiffs’ Counsel and Counsel for
                                                 8
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 9 of 28 PageID: 2513




                 Defendant of any Named Plaintiffs or Opt-In Plaintiffs who have not cashed their

                 Settlement Share checks by the deadline set forth below; and (iv) other duties as

                 determined jointly by the Parties.

          2.     The Parties will cooperate to provide the Settlement Administrator with

                 information necessary to perform the Settlement Administrator’s duties.

          3.     All disputes relating to the Settlement Administrator’s performance of its duties,

                 after good faith efforts by the Parties to first resolve such disputes, will be

                 referred to the Court, if necessary, which will have continuing jurisdiction over

                 this Settlement until all payments and obligations contemplated by this Settlement

                 have been fully carried out and thereafter to enforce the releases contained herein.

   VI.    NO ADMISSION OF LIABILITY

          1.     This Settlement represents a compromise of highly disputed claims. Nothing in

                 this Settlement (or any act performed or document drafted or executed pursuant to

                 or in furtherance of this Settlement) will be construed or be used as an admission

                 or evidence of the validity of any claim or allegation, or of any act, omission,

                 liability or wrongdoing on the part of Defendant or any of the Released Parties

                 (defined below) in any action or proceeding of any kind whatsoever. Defendant

                 and the Released Parties expressly deny any such liability or unlawful conduct.

   VII.   ATTORNEYS’ FEES AND COSTS AND NAMED PLAINTIFFS’
          REPRESENTATIVE PAYMENTS

          The Named Plaintiffs and Plaintiffs’ Counsel may move the Court in the Approval

   Motion for an enhancement award from the QSF in an amount not to exceed $5,000.00 (in

   addition to their Settlement Share) for each of the Named Plaintiffs, Anthony Gervasio, Michael

   Dinse, James Cloud and Christopher Carmany and in an amount not to exceed $1,000.00 for


                                                    9
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 10 of 28 PageID: 2514




   each of the Opt-in Plaintiffs Eric Romolini, Joeseph Fitzgerald, and Thomas Watkins (all of

   whom sat for a deposition in this matter) for their involvement as representative plaintiffs in the

   Action (“Plaintiffs’ Enhancement Payments”). The Named Plaintiffs and Plaintiffs’ Counsel

   may also move the Court in the Approval Motion for an award to Plaintiffs’ Counsel from the

   QSF in an amount not to exceed $466,666.66 covering all attorneys’ fees and costs, except for

   the costs of the Settlement Administrator (“Attorneys’ Fees and Costs Payment”). If the Court

   disapproves any portion of the requested fees and expenses pursuant to this Paragraph but

   otherwise approves the Settlement, the disapproved monies will revert to Defendant. The

   Settlement Administrator will distribute any monies approved by the Court pursuant to this

   Paragraph to the Named Plaintiffs and Plaintiffs’ Counsel from the QSF consistent with

   Paragraph IX herein.

          Plaintiffs’ Counsel represents that no lawyers/firms other than Plaintiffs’ Counsel were

   involved in the Action or has made or could make a claim for a portion of Plaintiffs’ Counsel’s

   Attorneys’ Fees and Costs. Plaintiffs’ Counsel further represents that the Attorneys’ Fees and

   Costs Payment will be distributed only to Plaintiffs’ Counsel as defined herein.

   VIII. REVERSAL OR MATERIAL MODIFICATION OF JUDGMENT BY THE
         COURT OR ON APPEAL

              1. If the Court grants approval of the Settlement with material modification, or if,

                  after a notice of appeal or a petition for writ of certiorari, or any other motion,

                  petition, or application, the reviewing court vacates, reverses, or modifies the

                  Approval Order such that there is a material modification to the Settlement, and

                  that court’s decision is not completely reversed and the Approval Order is not

                  fully affirmed on review by a higher court, the Named Plaintiffs through

                  Plaintiffs’ Counsel and Defendant through its counsel will each have the right to


                                                    10
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 11 of 28 PageID: 2515




                 void the Settlement, which the Party must do by giving written notice to the other

                 Parties, the Court, and reviewing court not later than fourteen (14) days after the

                 court’s decision vacating, reversing, or materially modifying the Settlement

                 and/or Approval Order. Notwithstanding a reviewing court’s vacatur, reversal, or

                 modification of the Approval Order, Defendant’s obligation to make payments

                 under this Settlement remains limited by the maximum Settlement Payment.

              2. An award of the Plaintiffs’ Enhancement Payments or of the Attorneys’ Fees and

                 Costs Payment in an amount less than that sought by the Named Plaintiffs and/or

                 Plaintiffs’ Counsel will not constitute a failure to grant approval of the Settlement

                 or a material modification of the Settlement for purposes of any provision of this

                 Stipulation.

   IX.   THE QUALIFIED SETTLEMENT FUND

         1.      Once the Approval Order becomes Final, Defendant shall wire or send a check

                 within fifteen (15) business days to the Claims Administrator in the amount of the

                 Settlement Payment, which shall be deposited into an account to be opened,

                 administered and controlled by the Claims Administrator (the “QSF”).

         2.      The “Net QSF” shall be the amount of the QSF remaining after deducting

                 approved attorneys’ fees and costs, any approved enhancement payment to the

                 Named Plaintiffs, Defendant’s share of payroll taxes, and the costs of the

                 Settlement Administrator and any other costs associated with administration of

                 the Settlement.

         3.      Within thirty-five (35) business days of the Approval Ordering becoming Final,

                 the Claims Administrator shall send the Named Plaintiffs and Opt-In Plaintiffs a



                                                  11
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 12 of 28 PageID: 2516




               payment from the Net QSF in an amount equal to the Named Plaintiffs’ and Opt-

               In Plaintiffs’ Settlement Share.

         4.    Each of the Named Plaintiffs’ and Opt-In Plaintiffs Settlement Shares are set forth

               in the attached Exhibit A.

                      a.      Because the Settlement Shares include sums in settlement of

                              claims for wages, interest, liquidated damages, and penalties, fifty

                              percent (50%) of each Settlement Share is intended to constitute a

                              settlement of a claim for wages, for which the Settlement

                              Administrator will issue a United States Internal Revenue Service

                              (“IRS”) Form W-2 and other tax reporting forms as may be

                              required under state law to the Named Plaintiffs and Opt-In

                              Plaintiffs pursuant to his or her taxpayer identification number and

                              any payroll tax and any other withholdings and deductions

                              required under federal, state, and/or local law will be taken; and

                              the remaining fifty percent (50%) of each Settlement Share is

                              intended to constitute a settlement of claims for interest, liquidated

                              damages, and penalties, for which no payroll tax or other

                              withholding and deductions will be taken and the Settlement

                              Administrator will issue an IRS Form 1099 to the Named Plaintiffs

                              and Opt-In Plaintiffs. The Named Plaintiffs and Opt-In Plaintiffs

                              are responsible for all federal, state, and local tax liabilities that

                              may result from their receipt of such Settlement Share payments

                              subject to reporting on an IRS Form 1099, and the Released Parties



                                                  12
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 13 of 28 PageID: 2517




                              (defined below) shall bear no responsibility for such liabilities. By

                              accepting this payment, each Named Plaintiff and Opt-In Plaintiff

                              acknowledges that he or she is solely responsible for the payment

                              of taxes relating to the payment and that he or she will defend, hold

                              harmless and indemnify Defendant and the Released Parties for

                              any tax or other liabilities relating to this payment.


         5.    Within thirty-five (35) business days of the Approval Order becoming Final, the

               Claims Administrator shall send Plaintiffs’ Counsel the Court-approved

               Attorneys’ Fees and Costs Payment from the QSF, which shall not exceed

               $466,666.66. The Claims Administrator will issue a Form 1099 to Plaintiffs’

               Counsel. Plaintiffs’ Counsel is responsible for all federal, state, and local tax

               liabilities that may result from such payment and the Released Parties (defined

               below) shall bear no responsibility for such liabilities.

         6.    Within thirty-five (35) business days of the Approval Order becoming Final, the

               Claims Administrator shall send the Court-approved Plaintiffs’ Enhancement

               Payment to the Plaintiffs and Opt-In Plaintiffs identified in section VII. The

               Plaintiffs’ Enhancements Payments shall be allocated 50% as wages for which a

               W-2 will be issued and 50% as interest, liquidated damages, and penalties for

               which an IRS 1099 will be issued consistent with Paragraph 4(a).

         7.    The Settlement Administrator will report all payments to government authorities

               including the IRS as required by law, and shall make all legally required

               deductions, withholdings and/or employment tax payments out of the QSF and/or

               Net QSF.


                                                 13
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 14 of 28 PageID: 2518




         8.    The Settlement Administrator will hold in trust all unclaimed funds for a period of

               ninety (90) days following the deadline to cash Settlement Share checks, during

               which time any Named Plaintiff or Opt-In Plaintiff who failed to cash their

               Settlement Share check may request reissuance of same. Following this 90-day

               deadline (180 days after the mailing of the checks), any uncashed Settlement

               Share check will be void the Settlement Administrator will return all uncashed

               check amounts to the Defendant. All the Named Plaintiffs and Opt-In Plaintiffs

               are bound by the release below regardless of whether he or she elects to cash his

               or her settlement check.

   X.    RELEASE OF CLAIMS BY THE NAMED PLAINTIFFS, OPT-IN PLAINTIFFS,
         AND PLAINTIFF’S COUNSEL

         1.    The Named Plaintiffs’ Release of Claims: The Named Plaintiffs, on behalf of

               themselves and their heirs, executors, and assigns, hereby agree to abide by the

               confidentiality obligation under Paragraph XI and further release Defendant and

               all of its past, present and future parents, subsidiaries, affiliates, successors and

               predecessors, including each of their directors, officers, employees, insurers,

               lawyers, and agents (the “Released Parties”), from any and all claims, obligations,

               causes of action, actions, demands, rights, and liabilities, whether known or

               unknown, whether anticipated or unanticipated, whether under federal,

               Pennsylvania, New Jersey and/or Maryland statute, ordinance, regulation, or

               common law (including, without limitation, claims arising under the FLSA, 29

               U.S.C. § 201, et seq., the NJWHL, N.J.S.A. § 34:11–56a, et seq., the NJWPL,

               N.J.S.A. § 34:11–4.1, et seq., the PMWA, 43 P.S. §§ 333.11, the MWHL, and the

               Md. Lab. & Empl. Code §§ 3-501, 3-502, 3-505, 3-507.2(b)) arising prior to


                                                 14
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 15 of 28 PageID: 2519




               December 28, 2015, including but not limited to those claims which: (a) were

               pled in the Action at any time; and/or (b) could have been pled based on the

               factual allegations in the Action, including all claims based on any of the

               following: (i) alleged failure to pay any type of straight time, overtime wages, or

               any other wages; (ii) any statutory, constitutional, regulatory, contractual or

               common law claims for overtime or any other wages, damages, restitution,

               equitable relief, or litigation costs; and (c) this release includes any and all of the

               following based on any of the matters released by the foregoing: penalties,

               liquidated damages, punitive damages, interest, attorneys’ fees, litigation costs,

               restitution, and equitable relief (“Named Plaintiffs’ Released Claims”).

         2.    Federal and State Release Opt-In Plaintiffs’ Released Claims. Federal and

               State Release Opt-In Plaintiffs release the Released Parties from any and all

               overtime and other wage claims, obligations, causes of action, actions, demands,

               rights, and liabilities, whether known or unknown, whether anticipated or

               unanticipated, whether under federal, Pennsylvania, New Jersey, and/or Maryland

               statute, ordinance, regulation, or common law (including, without limitation,

               claims arising under the FLSA, 29 U.S.C. § 201, et seq., the NJWHL, N.J.S.A. §

               34:11–56a, et seq., the NJWPL, N.J.S.A. § 34:11–4.1, et seq., the PMWA, 43 P.S.

               §§ 333.11, the MWHL, and the Md. Lab. & Empl. Code §§ 3-501, 3-502, 3-505,

               3-507.2(b)) arising prior to December 28, 2015, including but not limited to those

               claims which: (a) were pled in the Action at any time; and/or (b) could have been

               pled based on the factual allegations in the Action, including all claims based on

               any of the following: (i) alleged failure to pay any type of straight time, overtime



                                                  15
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 16 of 28 PageID: 2520




                   wages, or any other wages; (ii) any statutory, constitutional, regulatory,

                   contractual or common law claims for overtime and any other wages, damages,

                   restitution, equitable relief, or litigation costs; and (c) this release includes any

                   and all of the following based on any of the matters released by the foregoing:

                   penalties, liquidated damages, punitive damages, interest, attorneys’ fees,

                   litigation costs, restitution, and equitable relief (“Federal and State Release Opt-In

                   Plaintiffs’ Released Claims”).

           3.      Federal Release Opt-In Plaintiffs Released Claims. Federal Release Opt-In

                   Plaintiffs release the Released Parties from any and all overtime and other wage

                   claims, obligations, causes of action, actions, demands, rights, and liabilities,

                   whether known or unknown, whether anticipated or unanticipated, under the

                   FLSA, 29 U.S.C. § 201, et seq., arising prior to December 28, 2015, that: (a) were

                   pled in the Action at any time; and/or (b) could have been pled based on the

                   factual allegations in the Action, including all claims based on alleged failure to

                   pay any type of straight time, overtime wages or any other wages. This release

                   includes any and all of the following based on any of the matters released by the

                   foregoing: penalties, liquidated damages, punitive damages, interest, attorneys’

                   fees, litigation costs, restitution, equitable relief, and any other relief available

                   under the FLSA (“Federal Release Opt-In Plaintiffs’ Released Claims”).

   XI.     CONFIDENTIALITY

           Other than necessary disclosures made to the Court, the Named Plaintiffs and Opt-In

   Plaintiffs shall not directly or indirectly disclose the fact or the terms of the Settlement or this

   Stipulation to the media, the press, on any website, or any social media site, or other social media

   outlet, or generally to any member of the public (except for Plaintiffs’ Counsel or his or her other
                                                      16
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 17 of 28 PageID: 2521




   legal counsel and his or her spouse), including but not limited to current and/or former Wawa

   employees. The Settlement Administrator will include a notice of this strict confidentiality

   provision with the Settlement Share checks sent to the Named Plaintiffs and Opt-In Plaintiffs. If

   the Named Plaintiffs violate this confidentiality obligation, they will be each be liable for

   liquidated damages in the amount of 50% of their individual Settlement Share and approved

   Plaintiffs’ Enhancement Payment (if applicable) paid to them pursuant to Paragraph VII.

   Plaintiffs’ Counsel will not directly or indirectly initiate any press release, press conference, or

   other publicity (including websites or social media communications) disclosing the monetary

   terms of this Settlement. If Plaintiffs’ Counsel receives any inquiries from the media, they may

   state only that “The matter has been resolved. You can review the public filings or additional

   information.” Plaintiffs’ Counsel and Counsel for Defendant may, however, disclose

   information that has been made public through a document filed in this Action on the Court’s

   public docket concerning the Settlement on their respective websites and in their promotional

   materials so long as Wawa is not referenced by name. Nothing in this Stipulation precludes

   Plaintiffs’ counsel from otherwise complying with any applicable ethical rules, statute, or legal

   requirement.

   XII.   CERTIFICATION OF NO CLIENTS

          Plaintiffs’ Counsel acknowledge that other than the Named Plaintiffs’ and Opt-In

   Plaintiffs, and knowing that there are other individuals who exist who were employed as AGMs

   at Wawa prior to Defendant’s re-classification of the AGM position who did not receive the

   Court-authorized Notice and/or who did receive the Court-authorized Notice but elected not to

   join this Action, they have no other clients who worked as Wawa AGMs and are not aware of

   any other individuals who worked for Wawa in the AGM position prior to 2016 who they know

   to be contemplating claims against Wawa.
                                                     17
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 18 of 28 PageID: 2522




   XIII. USE AND RETURN OF DOCUMENTS

           All originals, copies, and summaries of documents, presentations, and data provided to

   Plaintiffs’ Counsel by Defendant in connection with the litigation, mediation, or other settlement

   negotiations in this matter, including any and all e-mails and attachments containing such

   materials, may be used only with respect to this Settlement and may not be used in any way that

   violates any existing contractual Stipulation, statute, or rule. At the time the Approval Order

   becomes Final, all materials referenced above will be destroyed and deleted from Plaintiffs’

   Counsel’s files and the Parties will promptly comply with the provisions of the Confidentiality

   Stipulation and Protective Order executed between Plaintiffs’ Counsel and Counsel for

   Defendant in this Action.

   XIV. FULL COOPERATION

           The Parties will fully cooperate with each other and use reasonable efforts, including all

   efforts contemplated by this Settlement and any other efforts that may become necessary or

   ordered by the Court, or otherwise, to accomplish the terms of this Settlement, including but not

   limited to, executing such documents and taking such other action as may reasonably be

   necessary to obtain approval of this Settlement without material modifications and to implement

   its terms.

   XV.     NO PRIOR ASSIGNMENTS

           The Parties represent, covenant, and warrant that they have not directly or indirectly,

   assigned, transferred, encumbered, or purported to assign, transfer, or encumber to any person or

   entity any portion of any claims, causes of action, demands, rights, and liabilities of every nature

   and description released under this Settlement.




                                                     18
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 19 of 28 PageID: 2523




   XVI.     NOTICES

          Unless otherwise specifically provided by this Settlement, all notices, demands or other

   communications given under this Settlement will be in writing and be deemed to have been duly

   given as of the third business day after mailing by United States registered or certified mail,

   return-receipt requested, or as of the first business day after it is deposited with an overnight

   delivery service, addressed as follows:

                              To Named Plaintiffs’ and Opt-In Plaintiffs:
                                          Marc Hepworth
                                HEPWORTH, GERSHBAUM & ROTH
                                  192 Lexington Avenue, Suite 902
                                       New York, New York 10016

                                              To Defendant:
                                            Michael J. Puma
                                     Morgan, Lewis & Bockius, LLP
                                           1701 Market Street
                                      Philadelphia, PA 19103-2921

   XVII. CONSTRUCTION

          This Settlement is the result of lengthy, arms-length negotiations between the Parties.

   This Settlement will not be construed in favor of or against any Party by reason of the extent to

   which any Party or his, her or its counsel participated in the drafting of this Stipulation and

   related documents.

   XVIII. CAPTIONS AND INTERPRETATIONS

          Paragraph titles, headings, or captions contained in this Stipulation are inserted as a

   matter of convenience and for reference, and in no way define, limit, extend, or describe the

   scope of this Settlement or any of its provisions. Each other term of this Stipulation is

   contractual and not merely a recital.



                                                     19
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 20 of 28 PageID: 2524




   XIX.        MODIFICATION

              This Stipulation may not be changed, altered, or modified, except in writing and signed

   by the Parties and approved by the Court. This Settlement may not be discharged except by

   performance in accordance with its terms as approved by the Court or by a writing signed by the

   Parties.

   XX.        CIRCULAR 230 DISCLAIMER

              Each Party to this Stipulation (for purposes of this section, the “acknowledging party”

   and each Party to this Stipulation other than the acknowledging party, an “other party”)

   acknowledges and agrees that: (1) no provision of this Stipulation, and no written

   communication or disclosure between or among the Parties or their attorneys and other advisers,

   is or was intended to be, nor shall any such communication or disclosure constitute or be

   construed or be relied upon as, tax advice within the meaning of United States Treasury

   Department circular 230 (31 CFR part 10, as amended); (2) the acknowledging party (a) has

   relied exclusively upon his, her or its own, independent legal and tax counsel for advice

   (including tax advice) in connection with this Stipulation, (b) has not entered into this Stipulation

   based upon the recommendation of any other Party or any attorney or advisor to any other Party,

   and (c) is not entitled to rely upon any communication or disclosure by any attorney or adviser to

   any other party to avoid any tax penalty that may be imposed on the acknowledging party, and

   (3) no attorney or adviser to any other Party has imposed any limitation that protects the

   confidentiality of any such attorney’s or adviser’s tax strategies (regardless of whether such

   limitation is legally binding) upon disclosure by the acknowledging party of the tax treatment or

   tax structure of any transaction, including any transaction contemplated by this Stipulation.




                                                      20
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 21 of 28 PageID: 2525




   XXI. APPLICABLE LAW

           All terms and conditions of this Stipulation and its exhibits will be governed by and

   interpreted according to the laws of the state of New Jersey, without giving effect to any conflict

   of law or choice of law principles.

   XXII.          INTEGRATION CLAUSE

           This Stipulation and its exhibits constitute the entire Stipulation between the Parties and

   their respective counsel relating to the Settlement and transactions contemplated by the

   Settlement. All prior or contemporaneous Stipulations, understandings, representations, and

   statements, whether oral or written and whether by a Party or a Party’s counsel, including the

   proposal of the mediator, are merged into this Stipulation. No rights under this Stipulation may

   be waived except in writing.

   XXIII. BINDING ON ASSIGNS

           This Stipulation will be binding upon and will inure to the benefit of the Parties and their

   respective heirs, trustees, executors, administrators, successors and assigns.

   XXIV.          COUNTERPARTS

           This Stipulation may be executed in counterparts, and when each Party has signed and

   delivered at least one such counterpart, each counterpart will be deemed an original, and, when

   taken together with other signed counterparts, will constitute one Stipulation, which will be

   binding upon and effective as to all Parties, subject to Court approval.

   XXV. PARTIES’ AUTHORITY TO SIGN

           The signatories to this Stipulation hereby represent that they are fully authorized to enter

   into this Stipulation on behalf of themselves and the Opt-In Plaintiffs.

                            EXECUTION BY PARTIES AND COUNSEL



                                                    21
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 22 of 28 PageID: 2526




          The Parties and their counsel hereby execute this document to evidence their acceptance

   of and agreement to the Stipulation.



   DATED:                        By:
                                          Anthony Gervsio

   DATED:                        By:
                                          Christopher Carmany

   DATED:                        By:
                                          James Cloud

   DATED:                        By:
                                          Michael Dinse

   DATED:                                 HEPWORTH, GERSHBAUM & ROTH

                                          By:
                                          Marc Hepworth
                                          Attorney for Named Plaintiffs and Opt-In Plaintiffs

                                          WAWA, INC.
   ‘
   DATED:                                 By:



   DATED:                                 MORGAN, LEWIS & BOCKIUS LLP

                                          By:
                                          Michael J. Puma, as to form only
                                          Attorney for Defendant




                                                   22
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 23 of 28 PageID: 2527




           The Parties and their counsel hereby execute this document to evidence their acceptance

    of and agreement to the Stipulation.




    DATED:                        By:
                                             Anthony Gervsio


    DATED:                        By:
                                             Christopher Carmany


    DATED:                        By:
                                             James Cloud

                                          Mcha^Nm
    DATED:                        By: Michael Dinse [Dec 27, 2018)

                                             Michael Dinse

    DATED:                                   HEPWORTH, GERSHBAUM & ROTH

                                             By:.
                                             Marc Hepworth
                                             Attorney for Named Plaintiffs and Opt-In Plaintiffs

                                             Wawa, Inc.


    DATED:                                   By:.



    DATED:                                   MORGAN, LEWIS & BOCKIUS LLP

                                             By:.
                                            Michael J. Puma, as to form only
                                            Attorney for Defendant
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 24 of 28 PageID: 2528




            The Parties and their counsel hereby execute this document to evidence their acceptance

     of and agreement to the Stipulation.




    DATED:                         By:
                                             Anthony Gervsio


    DATED:                         By:
                                             Christopher Carmany


    DATED:                         By; /imesA ClS^D'ec 27, 2018]

                                            James Cloud


    DATED:                        By:
                                            Michael Dinse

    DATED:                                  HEPWORTH, GERSHBAUM & ROTH

                                            By:.
                                            Marc Hepworth
                                            Attorney for Named Plaintiffs and Opt-In Plaintiffs

                                            Wawa, Inc.


    DATED:                                  By:.



    DATED:                                  MORGAN, LEWIS & BOCKIUS LLP

                                            By:.
                                            Michael J. Puma, as to form only
                                            Attorney for Defendant
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 25 of 28 PageID: 2529




            The Parties and their counsel hereby execute this document to evidence their acceptance

     of and agreement to the Stipulation.



                                            Q-.aTX?^
    DATED:                         By; Anthony Geivasio [Dec 26, 2018)

                                              Anthony Gervsio


    DATED:                         By:
                                              Christopher Carmany


    DATED:                         By:
                                              James Cloud


    DATED:                         By:
                                              Michael Dinse

    DATED:                                    HEPWORTH, GERSHBAUM & ROTH

                                              By:.
                                              Marc Hepworth
                                              Attorney for Named Plaintiffs and Opt-In Plaintiffs

                                              Wawa, Inc.


    DATED:                                   By:.



    DATED:                                   MORGAN, LEWIS & BOCKIUS LLP

                                             By:.
                                             Michael J. Puma, as to form only
                                             Attorney for Defendant
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 26 of 28 PageID: 2530




            The Parties and their counsel hereby execute this document to evidence their acceptance

     of and agreement to the Stipulation.




     DATED: By:
                                            Anthony Gervsio

                                            af
     DATED; By: Chris Carmany (Dec 26,2018}

                                            Christopher Carmany


     DATED: By:
                                            James Cloud


     DATED: By:
                                            Michael Dinse

    DATED: October ,2018 HEPWORTH, GERSHBAUM & ROTH

                                            By:.
                                            Marc Hepworth
                                            Attorney for Named Plaintiffs and Opt-In Plaintiffs

                                            Wawa, Inc.


    DATED: October_,2018 By:


    DATED: October _, 2018 MORGAN, LEWIS & BOCKIUS LLP

                                            By:.
                                            Michael J. Puma, as to form only
                                            Attorney for Defendant
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 27 of 28 PageID: 2531
Case 3:17-cv-00245-PGS-DEA Document 111-3 Filed 12/28/18 Page 28 of 28 PageID: 2532
